              Case 5:19-cv-00566 Document 1 Filed 05/24/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

ABDOLRAHIM SHARIFAN                           §
         Plaintiffs,                          §
                                              §
v.                                            §    CIVIL ACTION NO.: 5:19-cv-566
                                              §
SUZETTE SHARIFAN                              §
         Defendant                            §

     PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT AND
                     REQUEST TO COMPEL ARBITRATION


         NOW COMES Plaintiff, Abdolrahim Sharifan, (“Abdee”) and seeks a Declaratory

Judgment pursuant to 28 U.S.C. § 2201 and Rule 57 of the Federal Rules of Civil

Procedure to determine a question of actual controversy between the parties. Plaintiff

further seeks to Compel Arbitration as to the issues subject to arbitration pursuant to 9

U.S.C. § 4, Tex. Civ. Prac. & Code § 171.021 and appointment of an arbitrator pursuant

to 9 U.S.C. § 5, complaining of the Suzette Sharifan (“Suzette”), and in support hereof

would show:

                                        A. PARTIES
         1.    Plaintiff, Abdolrahim Sharifan is a citizen of the state of Texas.
         2.    Defendant, Suzette Sharifan is a citizen of the state of Utah. Suzette may

be served at her residence at 5050 Charenton Cove, Ogden, Utah 84403.

                                     B. JURISDICTION
         3.    This Court has jurisdiction over the complaint under 28 U.S.C. § 1332

because Plaintiff and Defendant are citizens of different states and the amount in

controversy exceeds $75,000.00, excluding interest, costs (also, since this is an action

for Declaratory Judgment and the underlying claims exceed $75,000.00.). Additionally,

this Court has jurisdiction over the complaint under 28 U.S.C. § 1331, as this is an

action under the laws of the United Sates, specifically, 28 U.S.C. § 2201.



655441                                                                              Page 1
               Case 5:19-cv-00566 Document 1 Filed 05/24/19 Page 2 of 8




         4.      Venue is proper in the United States District Court for the Western District

of Texas, pursuant to 28 U.S.C. 1391 because a substantial part of the events or

omission giving rise to the claims asserted herein occurred within this judicial district.

                                                  C. FACTS
         5.      This dispute involves a Utah Divorce Decree final judgment (the “Decree”)

from February 28, 2012 which has been fully performed as between the parties except

for a single paragraph (paragraph (d) on page 3 of the Decree) which assigns to

Defendant a specifically described interest in a Texas litigation matter (the “Texas

Litigation”) brought by Plaintiff herein against certain Texas defendants identified herein

as the “Metro & Yazdani Defendants”)1. The Texas Litigation was prolonged and
expensive, involving multiple trials and an appeal to the Fourteenth Court of Appeals.2

         6.      Based on the final decision of the Fourteenth Court of Appeals in the

Texas Litigation and in anticipation of her desired participation of the payout from the

Texas Litigation, on March 5, 2019 Defendant Suzette Sharifan filed her Notice of Filing

Foreign Judgment in the 37th Judicial District Court, Bexar County, Texas3, which

purported to domesticate the Decree, and more specifically to collect on Suzette

Sharifan’s purported rights as set forth in paragraph (d) of page 3 of the Decree4. That

provision, which is the only provision of the Decree not yet satisfied, assigned to
Suzette Sharifan certain rights as defined in paragraph (d) of the Decree in relation to

the collection of monies from the Texas Litigation.                      The Texas Litigation ultimately

resulted in a favorable judgment in favor of Abdolrahim Sharifan, Plaintiff herein, of

approximately $21 million dollars, including interest, attorney fees and costs.


1
  The “Metro & Yazdani Defendants” are more specifically defined in the Decree as including the following two
cases which were eventually consolidated: Metro Hospitality Management, LLC vs. Abdee Sharifan, Civil No.
200971319 in Harris County, Texas and Abdee Sharifan vs. Shabahram Yazdani-Beioky, civil no. 200979757 in
Harris County, Texas.
2
  Exhibit “A” is a copy of the Mandate issued by the Fourteenth Court of Appeals in regard to Case No. 14-15-
00702-CV, from the appeal of the consolidated Case No 2009-71319, dated March 8, 2019.
3
  Exhibit “B”.
4
  Exhibit “1” to Exhibit “B” is a copy of the Decree, which for purposes herein is referenced as Exhibit “B-1”.



655441                                                                                                    Page 2
               Case 5:19-cv-00566 Document 1 Filed 05/24/19 Page 3 of 8




         7.      The relevant part of the Decree5 states:




         8.      During the same time period that Suzette Sharifan was domesticating her

claim under the Decree in the 37th District Court in Bexar County6, a different lawyer

(Mark Goranson) also working for Suzette Sharifan was attempting to rewrite any logical

meaning of the paragraph (d) of the Decree by arguing that Suzette Sharifan should be

able to avoid the contingency legal fee contract that Abdolrahim Sharifan had executed

with Lloyd Kelley as his lawyer, and, instead, to only pay approximately $1.6 million

attorney fees as awarded by the trial court, plus the $3.0 million return of investment to

Abdolrahim Sharifan, with a total net deduction of approximately $4,764,950 from the

total recovery of the Texas Litigation.7 The letter further assumes (without articulating
why) Suzette Sharifan should receive half of Abdolrahim Sharifan’s recovery from the

Texas Litigation.

         9.      However, as a party to the Texas Litigation, Abdolrahim Sharifan had

litigated for nearly ten years through multiple fee agreements with his attorney Lloyd

Kelley8. The last such fee agreement allowed for a 40% contingency “of any settlement

5
  The Exhibit “B” Notice of Filing Foreign Judgment in Bexar County attached to such notice as Exhibit “1” or
Exhibit “B-1” herein, a full copy of the Utah Decree, and more specifically paragraph 4(d) on page 3 of the Decree
with the language as recited in the text of this Complaint.
6
  Exhibit “B”
7
  Exhibit “D” Goranson letter to Abdolrahim Sharifan’s counsel, Lloyd Kelley.
8
  Exhibit “C”



655441                                                                                                     Page 3
                  Case 5:19-cv-00566 Document 1 Filed 05/24/19 Page 4 of 8




or recovery or other value made or created if the firm does not engage in appellate

work” or a 45% contingency “of any settlement or recovery or other value made or

created if the firm is engages [sic] in appellate work”. (Exhibit “C”).

           10.     If Plaintiff Abdolrahim Sharifan were to suffer the calculation as proposed

by Suzette Sharifan’s demand letter of March 19, 2019, either Lloyd Kelley would

receive far less than he expected under his Contingency Fee Agreement9 or Abdolrahim

Sharifan would have to pay not only his portion of the legal fees but also the portion of

the legal fees attributable to the monies collected to which Suzette Sharifan has made a

claim under the Decree.

           11.     Moreover, Suzette Sharifan’s demand as authored by attorney Goranson

assumes that she is entitled to any monies collected from the Texas Litigation,

regardless of which parties were found liable and which were not, and which parties

paid. Contrary to Suzette Sharifan’s demands and implicit assumptions, the Decree

actually states in relevant part: “respondent [Abdolrahim Sharifan] will pay petitioner

one-half of any amounts received by him from Metro Hospitality Partners (emphasis

added). . . .” Metro Hospitality Partners was found not liable to Abdolrahim Sharifan and

the claims against Metro Hospitality Partners were entirely denied.               Abdolrahim

Sharifan’s only recovery under the Texas Litigation was against Shabahram Yazdani-

Beioky, not Metro Hospitality. Nowhere in the decree does it state that Abdolrahim

Sharifan is required to pay Suzette Sharifan any money whatsoever as a result of an

award against the underlying defendant Shabahram Yazdani-Beioky.

           12.     To add a slight additional complexity to this dispute, the Lloyd Kelley

contingency fee agreement includes a reference to expenses which reasonable minds

could dispute, and a broad form Binding Arbitration provision as set forth in Section VIII

of the Contingency Fee Agreement (Exhibit “C”). The Lloyd Kelley contingency fee


9
    Exhibit “C”



655441                                                                                 Page 4
               Case 5:19-cv-00566 Document 1 Filed 05/24/19 Page 5 of 8




agreement was executed by both Lloyd Kelley and by Abdolrahim Sharifan, and counsel

for Abdee Sharifan. However, such fee agreement includes a blank line space for

signature by Suzette Holiday Sharifan, but such contingency fee agreement was

apparently never executed by Suzette Sharifan. Until very recently, Abdolrahim (a/k/a

“Abdee”) Sharifan was completely unaware of the apparent fact that Suzette Sharifan

had failed to execute the Kelley contingency fee agreement.

         13.    Regardless, the Decree appoints, Abdolrahim Sharifan, not Suzette

Sharifan, as the person authorized to pursue the Texas Litigation. She did not have

control over the Texas Litigation as per the Decree, as she relied on the pursuit of the

Texas Litigation by Abdolrahim Sharifan as provided for under the Decree, and is

making a claim to the proceeds of the Texas Litigation based on over ten years of work

by the Lloyd Kelley law firm and by Abdolrahim Sharifan. The contingency fee

agreement includes a requirement for “Cooperation of Client(s)” but rather than

cooperate, Suzette Sharifan refused to testify at trial in support of the claims against the

Texas Litigation defendants, and, in fact, cooperated with the ultimate judgment debtor

in the Texas Litigation: Shabahram Yazdani-Beioky. The cooperation is so extensive

that both Yazdani-Beioky and Suzette Sharifan use the same lawyer: Mike O’Brien.

         14.    In addition to the issues of (i) attorney fees; (ii) attorney reimbursable

expenses; and (iii) whether payment by Yazdani-Beioky constitutes payment by a

different party (Metro Hospitality Partners), the Decree also provides that before

calculating Suzette Sharifan’s share, if any, Abdolrahim Sharifan is entitled to first

having “received repayment of his $3 million investment, and after payment of attorneys’

fees and litigation costs and expenses.” To maintain his interest and protect his claims,

Abdolrahim Sharifan invested approximately $1.0 million in additional monies so that he

could ultimately emerge victorious in the Texas Litigation. Though unsuccessful against

Metro Hospitality Partners, Abdolrahim Sharifan was successful against Yazdani-

Beioky, and currently holds a liquidated claim of approximately $21.0 million.


655441                                                                              Page 5
                Case 5:19-cv-00566 Document 1 Filed 05/24/19 Page 6 of 8




         15.       Plaintiff Abdolrahim Sharifan and his counsel, Lloyd Kelley, believed it

most efficient to move to compel arbitration in the 37th district court which was already

pending in Bexar County. As a result Lloyd Kelley filed a Motion to Compel Arbitration10

in which Plaintiff herein (Abdolrahim Sharifan) joined, but Suzette Sharifan objected to

such arbitration. Suzette Sharifan was invited to participate in such arbitration as a party

in order to fairly establish the correct legal fees and expenses so that a court could

utilize such decision, in addition to deciding the other issues in dispute between the

parties as reference above, to provide a single decision in a single court.

         16.      Again, to Plaintiff Abdolrahim Sharifan’s surprise, Suzette Sharifan

resisted and objected to the Motion to Compel Arbitration. Based on Suzette Sharifan’s

objection11, the 37th District Court ruled that it could not compel arbitration because it
lacked jurisdiction12. Suzette Sharifan should be bound to the duty to arbitrate and has

been invited to participate to assure that her interests in the result of the arbitration are

properly protected. Based on the incorporation by reference in the Decree of the

attorney fees incurred by Abdolrahim Sharifan and her notice of the terms of the

contingency fee agreement, Suzette Sharifan should be bound to the results of the

arbitration and/or to participate in the arbitration based on incorporation by reference,

assumption, agency, equitable estoppel and as a third party beneficiary. Her claim is
derivative in nature from the rights of Abdolrahim Sharifan and as such must be bound

to the same contingency fee agreement as is Abdolrahim Sharifan and Lloyd Kelley who

undertook and continued to pursue the litigation as contemplated under the Decree.

                                         D. CAUSES OF ACTION
         17.      Based on the actions of Suzette Sharifan, Plaintiff asserts the following

causes of action within the jurisdiction of this court:


10
   Exhibit “E” copy of Kelley Motion to Compel Arbitration filed in the 37th District Court.
11
   Exhibit “F”.
12
   Exhibit “G”.



655441                                                                                         Page 6
               Case 5:19-cv-00566 Document 1 Filed 05/24/19 Page 7 of 8




         1.     Count 1 Suit for Declaratory Judgment - Plaintiff incorporates the

paragraphs, above, in furtherance of its plea that actual controversies exist as to the

rights and legal relations between the Plaintiff and the Defendant, including whether or

not the Defendant has an interest under the Decree (paragraph (d)) in any portion of the

Award under the Texas Litigation, and if so, what is the portion to which Suzette

Sharifan is entitled; and upon that decision issue a declaratory judgment action

pursuant to 28 USC § 2201-02.
         2.     Count 2 Suit to Compel Arbitration and Appoint an Arbitrator -

         Plaintiff incorporates the paragraphs, above, in furtherance of its pleas that he

has been aggrieved by Defendant’s failure, neglect, or refusal to allow arbitration

between the parties and as such Plaintiff may petition any United States District Court to

Compel Arbitration pursuant to 9 U.S.C. § 4, as the dispute involves interstate

commerce as between Utah and Texas. The dispute or at least portions of the dispute

should be compelled to arbitration under the Texas Arbitration Act.          Plaintiff further

requests the appointment of an arbitrator pursuant to 9 U.S.C. § 5.

                                    E. REQUEST
                               DECLARATORY JUDGMENT

         18.    Pursuant to 28 U.S.C. § 2201, Plaintiffs seek a judgment of this Court

declaring Defendant, Suzette Sharifan has no interest in the Texas Litigation award

from Shabahram Yazdani-Beioky to Abdolrahim Sharifan, or if so, to establish that

interest and the calculation of attorney fees and expenses by also incorporating the

award in arbitration as to the amount of attorney fees and expenses.

         19.    Plaintiff ask that upon the trial hereof that Plaintiff be awarded reasonable

attorney’s fees, costs, and such other and further relief as they may show themselves

justly entitled.




655441                                                                                Page 7
             Case 5:19-cv-00566 Document 1 Filed 05/24/19 Page 8 of 8



         WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that this Court will

enter judgment declaring that Defendant has no interest in the Texas Litigation award

or, in the alternative, if Defendant does have interest, Compel Arbitration between the

parties and determine the remaining issues not decided by the arbitration. Plaintiff also

requests all other relief, in law and in equity, to which Plaintiff is entitled.

                                                    Respectfully submitted,

                                                    PAGEL, DAVIS & HILL, P.C.

                                                    /s/ Martyn B. Hill
                                                    __________________________
                                                    MARTYN B. HILL
                                                    State Bar No. 09647460
                                                    Federal Bar No. 13806
                                                    MICHAEL A. HARRIS
                                                    State Bar No. 24046030
                                                    1415 Louisiana Street, 22nd Floor
                                                    Houston, Texas 77002
                                                    Telephone: 713-951-0160
                                                    Facsimile:    713-951-0662
                                                    eservice@pdhlaw.com
                                                    ATTORNEYS FOR PLAINTIFF




655441                                                                                  Page 8
